Order entered July 9, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00412-CV

                             360-IRVINE, LLC, ET AL., Appellants

                                                  V.

                    TIN STAR DEVELOPMENT, LLC, ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-1-14255

                                             ORDER
       Before this Court is appellees’ June 23, 2014 motion to stay the appeal pending

resolution of jurisdiction over the remaining defendants and appellants’ response to the motion.

We DENY appellees’ motion to stay the appeal.

       We GRANT appellees’ alternative request for a second extension of time to file a brief.

Appellees shall file their brief on or before JULY 28, 2014. We caution appellees that no

further extension of time will be granted in this accelerated appeal. If appellees fail to file a brief

on or before July 28, 2014, the appeal will be submitted without an appellees’ brief.

                                                        /s/    ADA BROWN
                                                               JUSTICE